Citation Nr: 1448784	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a lower back strain.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to April 9, 2009, and 50 percent since April 9, 2009 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1985, from July 1987 to September 1990, and from July 2006 to October 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  

In August 2014, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

Appeals on the issues of entitlement to service connection for left elbow epicondylitis, bilateral hand pain, bilateral leg pain, tinnitus and a respiratory disorder were also perfected by the Veteran.  However, in a September 2013 rating decision, he was granted service connection for these disorders.  This represents a full grant of the benefits sought on appeal, and these issues are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

In addition to the Veteran's paper claims file, an electronic paperless file is also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.  

The issue of entitlement to an increased rating for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss for VA purposes in the left ear has been diagnosed within one year of active duty service 

2.  The Veteran does not have a current hearing loss disability for VA purposes in the right ear.  

3.  At no time during the period on appeal has the Veteran's lower back strain resulted in limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or less; or resulted in the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability in the left ear have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a hearing loss disability in the right ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an initial rating in excess of 10 percent for lower back strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in letters dated in November 2007 and January 2008.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in December 2007, April 2009, June 2013, and April 2014, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts is due primarily to his most recent period of active duty service from July 2006 to October 2007.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is warranted for the left ear, but not warranted for the right ear.  First, regarding the left ear, the Veteran underwent a VA examination in December 2007, where his tonal thresholds were not in excess of 20 dB at any frequency.  However, his Maryland CNC speech recognition score was only 92 percent.  While the VA examiner characterized this as normal, it meets the requirements of 38 C.F.R. § 3.385 for hearing loss.  Moreover, as this has been shown within a year of his release from active duty, it is a chronic disorder that may be presumed related to active duty under 38 C.F.R. § 3.309 (2014).  Therefore, service connection is warranted for the left ear on this basis.  

However, service connection is not warranted for hearing loss in the right ear, as hearing loss for VA purposes has not been shown.  Specifically, a review of the service treatment records shows that hearing tests in August 1987, March 1989, and June 1994 showed normal hearing in both ears, with the exception of mild loss at 6000 Hertz in the left ear in 1989.  A 2006 pre-deployment audiogram showed normal hearing, as did his 2007 separation audiogram.  

At the December 2007 VA audiological examination, the Veteran reported that he could not think of situations where he had hearing problems and stated that he thought his hearing was "pretty good."  His tonal thresholds in the right ear were not in excess of 15 dB at any frequency from 500 to 4000 Hertz, and his speech recognition scores using the Maryland CNC Test was 96 percent.  Therefore, hearing loss in the right ear was not established for VA purposes.  

Next, at a June 2013 VA audiological examination, the Veteran reported a history of noise exposure during service as well as in his current occupation as a civil engineer.  Upon examination, his tonal thresholds in the right ear were not in excess of 25 dB at any frequency from 500 to 4000 Hertz, and his speech recognition scores using the Maryland CNC Test was again 96 percent.  As was the case before, hearing loss in the right ear was not established for VA purposes.  

The Board finds that the examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  While the Veteran has argued that the June 2013 examination was inadequate, the Board disagrees.  Specifically, his tonal thresholds were substantially similar to those seen before.  Moreover, his explanation of why the examination was inadequate fails to coincide with his observed results.  

The Board has also considered the Veteran's statements regarding his hearing loss symptoms.  While the Veteran may be competent to state that he has hearing difficulty, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether hearing loss is present to a specified degree requires specialized testing, and there is no indication in the record that the Veteran has any training in the audiological field.  

As a result, the Board must conclude that the Veteran does not currently hearing loss for VA purposes in the right ear.  Moreover, despite the Veteran's assertions, symptoms alone "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
In summary, while the Board has determined that hearing loss for VA purposes is not present in the right ear, it has been observed in the left ear.  Since this left ear hearing loss was observed within a year of active duty, service connection is granted to this extent.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

A July 2008 rating decision granted service connection for lower back strain at 10 percent disabling.  The Veteran appealed that decision contending the rating should be in excess of 10 percent.  The Board finds that the requirements for a 20 percent rating under DC 5237 have not been met.  Specifically, the Veteran does not have limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or less; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  

For example, at a December 2007 VA examination, the Veteran reported low back pain often precipitated by repetitive activity.  He reported that he walked a mile a day with the ability to walk up to 5 miles; he could stand for 1 hour, climb up to 5 flights of stairs, sit and drive for 2 hours, and lift and carry a maximum of 60 pounds.  On physical examination, the Veteran demonstrated range of motion of the thoracolumbar spine to 75 degrees of flexion, 25 degrees of extension with pain, 25 degrees of right and left lateral flexion with pain on motion, 25 degrees of right and left lateral rotation with pain on motion.  Total range of motion was 200 degrees.  There were no changes to the range of motion following repetitive motion testing, nor was there evidence of spasm, guarding, tenderness, instability, or incoordination.  X-rays revealed normal lumbar spine without degenerative changes and the examiner diagnosed lumbar strain.  There was no indication of weakness, fatigue, or lack of endurance.  There were no incapacitating episodes resulting in bed rest over the past 12 months.  

An April 2009 VA examination report reflects that the Veteran reported that functionally he could walk a maximum of 2 miles, stand for 30 minutes, climb four flights of stairs, lift and carry 10 pounds, and sit and drive 1-2 hours.  During the examination the Veteran also reported chronic daily pain made worse by position and activity.  He stated his primary problem is back pain.  He reported increased back pain when sitting or driving for 30 minutes or walking more than two blocks.  His pain is decreased if he stretches.  On physical examination the Veteran walked without a limp, could walk on his heels and toes, and perform a full squat and recover.  Range of motion of the thoracolumbar spine was to 80 degrees of flexion, 30 degrees of extension, without additional pain after repetitive motion, 25 degrees of right and left lateral flexion, with pain after repetitive motion, and 35 degrees or greater of right and left lateral rotation, with pain on the right after repetitive motion.  Total range of motion was 230 degrees.  There was no evidence of spasm, guarding, tenderness, instability, or incoordination.  There was no indication of weakness, fatigue, or lack of endurance.  There were no incapacitating episodes resulting in bed rest over the past 12 months.  There were no signs of radiculopathy.

In an April 2014 VA examination, the Veteran reported daily low back pain with no radiculopathy.  He stated he could stand for 10 minutes, climb 2 flights of stairs, lift and carry 25 pounds, and drive for 1 hour.  He reported that he took over the counter medication daily for his back.  On physical examination the Veteran could walk on his heels and toes and reach his fingers below his knees, but was reluctant to go further due to back pain.  He stated that it was a bad day for his back and was reluctant to do the range of motion testing.  As a result he had guarding when asked to do range of motion testing.  Range of motion of the thoracolumbar spine was to 65 degrees of flexion, 20 degrees of extension, 15 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation.  Total range of motion was 155 degrees.  There was no additional range of motion loss due to pain, weakness, fatigability, or incoordination on use after repetitive use testing.  Functional loss after repetitive use testing was noted as less movement than normal and pain on movement.  No flare-ups were reported.  The Veteran had guarding, but not severe enough to cause abnormal spinal contour or abnormal gait.  There was no evidence of spasm, tenderness, instability, incoordination or atrophy.  There was no indication of weakness, fatigue, or lack of endurance.  There were no incapacitating episodes resulting in bed rest over the past 12 months.  There were no signs or symptoms of radiculopathy.  There was no ankylosis.

In support of his claim, the Veteran has also submitted treatment records from Evans Chiropractic Group.  Notably, a September 2008 orthopedic examination shows the Veteran complained of constant pain from his headaches, neck, upper, and lower back.  He rated the pain an 8/10 on the pain scale.  The Veteran reported right thigh pain and right leg weakness when walking too far or going down stairs.  Sitting too long, repetitive lifting, and twisting increase his pain level.  On physical examination, the Veteran had moderate/marked tenderness on palpation.  The examination showed range of motion testing including ranges of motion limited by pain to 10 degrees of flexion, 5 degrees of extension, 0 degrees of bilateral flexion and 10 degrees of bilateral rotation.  

At a more recent Evans Chiropractic examination in September 2013, the Veteran complained of frequent lower lumbar pain.  The Veteran had moderate/marked tenderness on palpation.  Lumbosacral range of motion testing reflected 50 degrees of flexion, 10 degrees of extension, 20 degrees of left lateral flexion, 15 degrees of right lateral flexion, 25 degrees of left rotation, and 20 degrees of right rotation.  

While these private examinations indicate a range of motion that is much more limiting than what was observed at the VA examinations, the Board has concluded that they are insufficient to establish that an increased rating is warranted and that they are outweighed by the VA examination results.  First, is it not clear if the measurements were taken with a goniometer as specified in 38 C.F.R. § 4.46. Moreover, the results appear to indicate where pain was merely present, rather where pain became an actual limiting factor.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Therefore, these private evaluations are of very limited probative value, especially when compared to the VA examinations.  

As a result, the Board concludes that at no time has the Veteran's forward flexion been limited to less than 60 degrees; his combined range of motion been less than 120 degrees, or evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, an increased rating is not warranted on this basis.    

In considering this claim, the Board has also specifically considered functional loss due to fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings for the orthopedic manifestation of the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and pain on movement the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 10 percent.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 10 percent.  Therefore, a rating higher than 10 percent is not warranted based on the evidence of record. 

The Board has also considered the fact that the Veteran may experience flare-ups from his back.  However, to the extent he has experienced flare-ups, they have not been shown to be of such severity to require prescribed bed rest, as contemplated by the rating schedule.  As such, they are not felt to be sufficiently impairing as to justify a higher rating.  

The Board has also considered the Veteran's subjective complaints of radiating pain into the lower extremities.  However, examinations have consistently failed to diagnose any neurologic disability that could be separately rated.  Therefore, the Board finds that separate ratings for neurologic disability are not warranted because no neurologic disabilities are shown by the competent medical evidence of record.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for orthopedic manifestations of a service-connected lower back strain disability.

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014) and concludes that referral is not warranted.  Specifically, the Veteran's disability picture is not so unusual or exceptional in nature as to make his disability rating for a lumbosacral spine disability inadequate.  The Veteran's lumbosacral spine disability was rated under 38 C.F.R. § 4.71a, DC 5237 (2014), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  

When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his lumbosacral spine disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is not inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.

An initial disability rating in excess of 10 percent for a lower back strain disability is denied.  


REMAND

With regard to the claim for an initial disability rating in excess of 10 percent prior to April 9, 2009, and 50 percent from April 9, 2009, for an acquired psychiatric disorder, the Board finds that additional development is necessary prior to appellate review.  

Specifically, at his August 2014 Board hearing, the Veteran indicated his psychiatric symptoms had worsened since his last VA examination in April 2009, as he had become more socially isolated, his ability to focus has decreased, he has a hard time establishing and maintaining relationships, and he has to take time off work or take work home to get it done.  Additionally, a September 2013 VA treatment note reflects a worsening of the Veteran's symptoms since the previous visit.  

In light of the Veteran's statements and other evidence suggesting a possible worsening of psychiatric symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's psychiatric disorder.  As such, the Board finds it appropriate to afford the Veteran a new VA examination to evaluate the current severity of his psychiatric disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA psychiatric treatment records should be obtained and added to the claims folder. 

If the Veteran has received any private psychiatric treatment, he should be afforded the opportunity to submit them.  

2.  The Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his acquired psychiatric disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  All indicated studies should be completed. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected psychiatric disorder.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his psychiatric disorder.  The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased rating for an acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


